t c summary opinion united_states tax_court louis bonner jr and celeste bonner petitioners v commissioner of internal revenue respondent docket no 2421-02s filed date louis bonner jr and celeste bonner pro_se emile l hebert iii for respondent couvillion special_trial_judge this case was heard pursuant to section in effect at the time the petition was filed the decision to be entered in this case is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax for the sole issue for decision is whether louis bonner jr petitioner received payments during that constitute gross_income under sec_61 as compensation_for services rendered some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are incorporated herein by reference petitioners husband and wife were residents of shreveport louisiana at the time the petition was filed petitioner is a cabinet maker building such things as kitchen cabinets bookcases and shelves he has been engaged in this kind of work for approximately years petitioner celeste bonner was employed by century telephone co during the year in question in the collections department at trial she was employed by alltell telephone co petitioners filed a joint federal_income_tax return for on which they reported wage and salary income of dollar_figure taxable interest_income of dollar_figure and taxable pension income of dollar_figure all of which totaled dollar_figure in their tax computation petitioners included the 10-percent tax under sec_72 for early distributions from a qualified_plan in the amount of dollar_figure respondent determined that petitioners failed to include on their return self-employment_income earned by petitioner in his woodworking activity in addition to the wage and salary income he earned and correctly reported on the income_tax return for petitioner contends that his sole employment during was with bollinger cabinet co and he only worked for that employer from late april through the remainder of he contends that he was not gainfully_employed from date until his employment with bollinger cabinet co beginning in late date a third-party payer jerry brown filed an information_return with the internal_revenue_service that reflected nonemployee compensation payments to petitioner of dollar_figure during the year this income was not reported on petitioners' federal_income_tax return for consequently the notice_of_deficiency includes these payments as gross_income and allows petitioners a deduction for one-half of the self-employment_tax thereon sec_164 petitioners deny that they received any income from mr brown during petitioner contends he was unemployed from january to late date when he commenced employment with bollinger cabinet co petitioner however admitted that in years past beginning in and in he performed cabinet work for mr brown and his wife but denied that he performed any services for mr brown during or received any compensation from mr brown for past services for the year mr brown as a payer had filed an information_return with the internal_revenue_service for payments of dollar_figure to mr bonner petitioners failed to include these payments as income on their federal_income_tax return a notice_of_deficiency was issued to them for that income and they instituted an action in this court challenging the proposed deficiency in docket no 01s at the trial of that case petitioner denied receiving any money from mr brown during and only when petitioner was confronted with the canceled checks at trial did he reluctantly concede that the payments had in fact been made a decision was entered in favor of respondent t c summary opinion the case for petitioners' tax_year is relevant to the current case because that case brings into focus petitioner's credibility on the issue before this court as to whether similar payments were received from mr brown during sec_7491 provides that the burden of proving facts relevant to a deficiency may shift to the commissioner under sec_7491 if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining a tax_liability provided the taxpayer has substantiated all items at issue and has generally maintained books_and_records with respect to the item at issue petitioner maintained no books_and_records of the income he earned during and the court holds that sec_7491 is not applicable in this case sec_6201 however provides that if the taxpayer in a court_proceeding reasonably disputes income reported on an information_return and fully cooperates with the commissioner the burden of producing reasonable and probative information in addition to the information_return shifts to the commissioner although as noted petitioner vehemently denied receiving any payments from mr brown during in the earlier case at the trial of this case petitioner took an entirely different position for the tax_year readily agreeing that he had received income payments from mr brown during contrary to what he testified in the earlier case but emphatically denying he had performed any services for mr brown during the evidence submitted by respondent overwhelms petitioner's testimony that evidence consists of records from mr brown for that describe numerous jobs or projects for which mr brown compensated petitioner for services rendered the documentary information also includes what purports to be the initials of petitioner with the dollar amounts paid for each project the totals of which equal the amount reported on the information_return filed with respondent in his testimony petitioner acknowledged his familiarity with most of the projects identified on these documents and when questioned whether he had inscribed the initials lb on the documents he testified i can't recall it based on the preponderance_of_the_evidence presented to the court including the court's view on the credibility of the testimony the court holds that petitioner did receive compensation payments from mr brown during as reported by the third-party payer and the requirements of sec_6201 have been satisfied respondent therefore is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
